           Case 2:18-cr-00049-cr Document 84 Filed 12/28/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                             )
                                                      )
                               Plaintiff,             )
                                                      )
               v.                                     )       Docket No. 2:18-cr-49
                                                      )
ANGELO PETER EFTHIMIATOS,                             )
                                                      )
                               Defendant.             )

    UNOPPOSED MOTION TO EXTEND TIME TO FILE POST-TRIAL MOTIONS

       Angelo Peter Efthimiatos, by and through counsel, Craig S. Nolan, Esq., moves to extend

the time to file post-trial motions from January 7, 2019 to January 21, 2019. The extension is

necessary to permit the undersigned to adequately review the full trial transcripts to prepare post-

trial motions (14 pages of defendant’s Rule 29 motion were provided on December 28, 2018).

On December 7, 2018, undersigned counsel’s office submitted a request to obtain copies of the

full trial transcripts in anticipation of filing post-trial motions.     On December 28, 2018,

undersigned’s office contacted the court reporter, who indicated the full transcripts will not likely

be completed until January 14, 2019. Undersigned counsel’s office conferred with Assistant

United States Attorneys Eugenia A.P. Cowles and Nicole P. Cate, who indicated that the

government does not oppose this Motion.

       For the foregoing reasons, Mr. Efthimiatos requests an extension of time to file post-trial

motions from January 7, 2019 to January 21, 2019.
   Case 2:18-cr-00049-cr Document 84 Filed 12/28/18 Page 2 of 3



Dated at Burlington, Vermont, this 28th day of December, 2018.

                                    ANGELO PETER EFTHIMIATOS


                             By:    /s/ Craig S. Nolan
                                    Craig S. Nolan, Esq.
                                    SHEEHEY FURLONG & BEHM P.C.
                                    30 Main Street, 6th Floor
                                    P.O. Box 66
                                    Burlington, VT 05402-0066
                                    (802) 864-9891
                                    cnolan@sheeheyvt.com




                                       2
           Case 2:18-cr-00049-cr Document 84 Filed 12/28/18 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I, Craig S. Nolan, counsel for Angelo Peter Efthimiatos, do hereby certify that on

December 28, 2018, I electronically filed with the Clerk of Court the following document:

    UNOPPOSED MOTION TO EXTEND TIME TO FILE POST-TRIAL MOTIONS

using the CM/ECF system. The CM/ECF system will provide service of such filing via Notice

of Electronic Filing (NEF) to the following NEF parties:

       AUSA Eugenia A. P. Cowles, Esq.
       AUSA Nicole P. Cate, Esq.
       U.S. Attorney’s Office
       11 Elmwood Avenue
       P.O. Box 570
       Burlington, VT 05403
       eugenia.cowles@usdoj.gov
       nicole.cate@usdoj.gov

       Dated at Burlington, Vermont this 28th day of December, 2018.



                                     By:    /s/ Craig S. Nolan
                                            Craig S. Nolan, Esq.
                                            SHEEHEY FURLONG & BEHM P.C.
                                            30 Main Street, 6th Floor
                                            P.O. Box 66
                                            Burlington, VT 05402-0066
                                            (802) 864-9891
                                            cnolan@sheeheyvt.com




                                               3
